DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7th 2022 has been entered.

	According to paper filed July 7th 2022, claims 1-25 are pending for examination claiming continuation-in-part (US applications 16/571,434) priority date and continuation (US application 15/445,692) priority date under 35 USC §120, February 29th 2016.
	By way of the present Amendment, claims 1, 5, 7, 10-11, 13-14, and 20 are amended. Claim 8 is canceled and claims 21-25 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 21, the ready plugin rules is structured to: execute a process that determines a value using at least one of the plurality of factory rule; and join the value to the columnar array” is not given any description in the Specification of the present invention. How to join the newly determined value to the columnar array is therefore unknown.
 
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	Claim 21 recites a feature that is indefinite for lack of description given in the Specification of the present invention. Claim 21 is rejected for the rationale given for its parent claim 13 in the present Office action until further clarification provided.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-7, 9-22, and 24-25 are rejected under 35 U.S.C. §103 as being unpatentable over Teplitsky et al. (US 2005/0138004), hereinafter Teplitsky, in view of Truyen et al. (US 2012/0150555), hereinafter Truyen, and further in view of Harrison et al. (US 6,741,974), hereinafter Harrison, and Qureshi et al. (US 8,170,975), hereinafter Qureshi.

Claim 1
“a plurality of data sets comprised of data representing business activities arranged as a columnar array wherein each column of the columnar array is associated with a distinct source rule that applies to the column when it is used as a data source” Teplitsky [0037][0040] teaches a first and a second columns in a link translation table structure that can be used to store various information, for example, arrays, hash tables; and Teplitsky Figure 5 [0049] teaches adding rules or parameters to a link translation table and applying in the link translation table; the rules applied to column data are the source rules as claimed; (see description of source rule given in ¶[0015] of the present invention)

“a plurality of factory rules, wherein a first factory rule of the plurality of factory rules processes data in a first column of the column array in response to a determination that all data required by the first factory rule is available for processing and the first factory rule restricts the processing of the data in the first column prior to the determination” Teplitsky Figure 5 [0049] teaches adding rules or parameters to a link translation table and applying in the link translation table, including the first column of the linked translation table;
the specific factory rules claimed, i.e., calc, flag, lookup, and plugin, are disclosed in Qureshi col.11 L.55 col.19 L.37 col.25 L.38-39 col.75 L.6-7;

“processing additional data in a second column of the columnar array by a second factory rule of the plurality of factory rules causes the data required by the first factory rule to be available for processing in the first column; and the first factory rule and the second factory rule are structured to respectively process the data, in the first column, and the additional data, in the second column, in the hospital operations measurement and performance analysis factory” Truyen [0054] teaches selecting applicable rules based on patient information, “a decision rule selector 1 for selecting an applicable rule to be used…. if the plurality of decision rules is organized as a decision tree, the decision rule selector may start to automatically apply the rules of the decision tree, based on the available patient information elements…. the system may select a particular decision rule or decision tree, based on major events recorded in the patient information elements, such as being admitted to hospital, a recent operation, or an important medical diagnosis”;

“a factory rules execution hierarchy that executes ready calc, flag, and lookup rules before executing ready link and
ready plugin rules” Teplitsky Figure 5 [0049] discloses “mappings, rules and parameters at the ‘top’ of the link translation table (e.g., the top rows shown in FIG. 4) have a higher priority than mappings, rules and parameters located ‘lower’ in the link translation table”; the rules execution hierarchy execution of ready calc etc. before ready link is construed and cited as a set of rules are executed before another set of rules”;

“measures rendering circuit that renders a subset of the analytic measures produced by applying the plurality of factory rules per the factory rule execution hierarchy to a portion of the plurality of data sets into a structured set of discrete panels, wherein the measures rendering circuit renders each analytic measure in the subset of the analytic measures in one panel in the structured set of discrete panels” Harrison Figures 15A-15B Figure 16 col.1 line 64 teaches subset of rules and rule execution hierarchy, rule analysis, and a portion of the data sets presented in Figures 15A and 15B. The claimed “discrete panels” is construed as “individual panels” as depicted in the exemplary Figure 33 of the present invention.

Teplitsky, Truyen, Harrison, and Qureshi disclose analogous art. However, Teplitsky does not spell out the “hospital operations”, “subset of analytic measures”, and “calc, flag, and lookup rules” as recited above. These features are disclosed in Truyen and Harrison and Qureshi respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Truyen and Harrison and Qureshi into Teplitsky to enhance its analytic measures function.

Claim 2
“wherein an order in which factory rules are presented to the hospital operations measurement and performance analysis factory is independent of an order in which the presented factory rules are applied to the plurality of data sets” Truyen [0045] discloses “[t]he plurality of decision rules may be organized as a decision tree” and Truyen [0054] discloses “a decision rule selector 1 for selecting an applicable rule to be used… if the plurality of decision rules is organized as a decision tree, the decision rule selector may start to automatically apply the rules of the decision tree, based on the available patient information elements…. the system may select a particular decision rule or decision tree, based on major events recorded in the patient information elements, such as being admitted to hospital, a recent operation, or an important medical diagnosis”.

Claim 3
“wherein a factory rule is determined to be ready for execution by the factory rules processing facility when data that the execution of the factory rule requires is available in one or more of the plurality of data sets” Teplitsky [0037][0040] teaches column data of a link translation table and Figure 5 [0049] teaches source rule application that indicates “data available” and a factory rule is ready.

Claim 4
“wherein the data is treated as available when at least one of the following conditions exist: (a) if it is determined only by application of source rules or (b) if it is generated by another factory rule the processing of which is complete for data that the factory rule requires” Teplitsky [0037][0040] teaches a first and a second columns in a link translation table structure that can be used to store various information, for example, arrays, hash tables; and Teplitsky Figure 5 [0049] teaches adding rules or parameters to a link translation table and applying in the link translation table;
the rules applied to the column data of the link translation table are the source rules as claimed.

Claim 5
“wherein the factory rules that lack dependency on other factory rules are applied before applying factory rules
that have dependency on other factory rules” Harrison [0009] teaches a gene graph with applied rule to each of the nodes; the top node (i.e., the top level node) lacks “dependency” as claimed, which is applied before other node rules.
Claim 6
“wherein the analytic measure rendering circuit is structured to facilitate rendering of the set of discrete panels, wherein a value of an analytic measure of the plurality is calculated for at least two different time frames and a comparison thereof is rendered in each discrete panel” Harrison Figures 15A-15B Figure 16 col.1 line 64 teaches subset of rules and rule execution hierarchy, rule analysis, and a portion of the data sets presented in Figures 15A and 15B. The claimed “discrete panels” is construed as “individual panels” as depicted in the exemplary Figure 33 of the present invention.

Claim 7
“wherein the analytic measure rendering circuit indicates a visual order of factory measure presentation on a small form factor electronic display” Teplitsky [0048] teaches “any links displayed in the web page on the
browser” indicating “visual” presentation as claimed.

Claim 9
“a measure-specific circuit generation facility that generates a circuit for executing a combination of source rules and factory rules on a subset of the plurality of data sets to produce a first measure, wherein the measure-specific circuit generation facility generates the circuit based on a data graph derived from the plurality of data sets” Truyen [0054] discloses “a decision rule selector 1 for selecting an applicable rule to be used…. if the plurality of decision rules is organized as a decision tree, the decision rule selector may start to automatically apply the rules of the decision tree, based on the available patient information elements…. the system may select a particular decision rule or decision tree, based on major events recorded in the patient information elements, such as being admitted to hospital, a recent operation, or an important medical diagnosis”.

Claim 10
“wherein the measure-specific circuit generation facility generates the data graph as part of a process to create the
circuit” Qureshi Figure 9 depicts graphs.

Claim 11
“wherein the measure-specific circuit generation facility selects among a plurality of factory rules of the plurality of factory rules based on an effectivity date associated with each factory rule of the plurality of factory rules and a circuit target date” Qureshi col.12 lines 16-19 discloses “the problem detector 38 systematically analyzes some or all of the logic rules in accordance with schedules that are either preprogrammed or set by a system administrator of the managed application”.

Claim 12
“wherein the circuit target date is the date on which the circuit is generated by the measure-specific circuit generation facility” Qureshi col.12 lines 16-19 discloses “the problem detector 38 systematically analyzes some or all of the logic rules in accordance with schedules that are either preprogrammed or set by a system administrator of the managed
application”.

Claim 13
“wherein the circuit target date is an effectivity date of the circuit generated by the measure-specific circuit generation facility” Qureshi col.12 lines 16-19 discloses “the problem detector 38 systematically analyzes some or all of the logic rules in accordance with schedules that are either preprogrammed or set by a system administrator of the managed application”.

Claim 14
Claim 14 is rejected for rationale given for claims 1 and 5.

Claims 15-17
Claims 15-17 are rejected for the rationale given for claims 2-4 respectively.
Claim 18
“wherein a ready calc factory rule is applied before other factory rules” Qureshi col.49 line 64 teaches a calculation rule and Teplitsky [0049] teaches some rules have priority over others, “user-defined mappings, rules and parameters have a higher priority than translation module-generated mappings, rules and parameters”.

Claim 19
“wherein a ready flag rule is applied after all ready calc rules have been applied per the generated circuit” Qureshi
col.49 line 64 teaches a calculation rule, Qureshi col.19 line 37 teaches a flag rule; and Teplitsky [0049] teaches some rules have priority over others, “user-defined mappings, rules and parameters have a higher priority than translation module-generated mappings, rules and parameters”.

Claim 20
Claim 20 is rejected for the rationale given for claim 1.

Claim 21
“wherein one of the ready plugin rules is structured to: execute a process that determines a value using at least one of the plurality of factory rule; and join the value to the columnar array” Qureshi col.12 lines 16-19 discloses “the problem detector 38 systematically analyzes some or all of the logic rules in accordance with schedules that are either preprogrammed or set by a system administrator of the managed application”. See rejection under 35 USC §112.

Claim 22
“wherein: The one of the ready plugin rules is further structured to determine whether one or more of a number of hospital admissions are readmissions; and the value is based at least in part on the number of readmissions” Truyen [0010] teaches patient information that inherently indicates admission/readmission information.
Claim 24
“wherein the corresponding panel rendering the analytic measure depicts a difference between a month-to-date value of the analytic measure and a month-to-date value of the analytic measure one year prior” Qureshi col.10 lines 26-41 teaches “time-variant metrics” measured or tested to generate a data value that inherently indicates the “one year” as claimed.

Claim 25
“wherein the difference is depicted as a text component showing a percentage” Qureshi col.11 L.55 col.19 teaches a calculation rule, which inherently discloses percentage calculation.

Claim 23 is rejected under 35 U.S.C. §103 as being unpatentable over Teplitsky et al. (US 2005/0138004), hereinafter Teplitsky, in view of Truyen et al. (US 2012/0150555), hereinafter Truyen, and further in view of Harrison et al. (US 6,741,974), hereinafter Harrison, Qureshi et al. (US 8,170,975), hereinafter Qureshi, and Garber (US 6,560,616), hereinafter Garber.

Claim 23
“wherein at least one of the lookup rule is structured to convert a code into a text description, wherein at least a portion of the text description is rendered in the corresponding panel” Garber col.9 lines 1-17 teaches a lookup rule table and a text editor where source document is read into a buffer and converted into unicode.

Teplitsky, Truyen, Harrison, Qureshi, and Garber disclose analogous art. However, Teplitsky does not spell out the lookup rule that “convert a code into a text description” as recited above. It is disclosed in Garber. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Garber into Teplitsky to enhance its analytic measures function.

Response to Arguments
Applicant's arguments filed July 7th 2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references “fail to show … a first factory rule execution hierarchy that executes ready calc, flag, and lookup rules before executing ready link and ready plugin rules, as recited by amended independent claim 1, or the similar recitations of amended independent claim 20.”
Applicant further argues that “paragraph [0049] does not relate to executing ready calc rules, flag rules, lookup rules, ready link rules, and ready plugin rules, let alone executing ready calc rules, flag rules, and lookup rules before executing ready link rules and ready plugin rules.” Said arguments are not persuasive.
According to the Specification of the present invention, ready rules are “data is available can be processed.” (Paragraph [0106] of US 2020/0175451). Therefore, ready calc rule, ready flag rule, ready lookup rule etc. are construed and cited as calc rule, flag rule, and lookup rule and so on. Common known in the art, rules are set as computational algorithm and always ready. When both data and execution command received, rules are ready to execute.
Paragraph [0049] of Teplitsky is cited to show certain types of rules and parameters have a higher priority than other types of rules and parameters. The claimed calc, flag, lookup, link, and plugin rules are rules commonly utilized in data processing. For example, “lookup service” is spelled out in the cited Robertson reference and “lookup”, “flag”, “calculation”, “link”, and “plugin” are spelled out in the cited Qureshi reference. Some of these rules can certainly be set with higher priority over others. Applicant is herein advised to review the cited references in their entirety, not just the typed out exemplary portions.
Factory rules may be “measures defined by a person”; or Factory rules may be “automatically configured into a set of cohesive data processing hospital operations measurement and performance analysis factory data processing operations.” (Paragraph [0089] of US 2020/0175451)
In said paragraph, factory rules are a set of cohesive data processing “hospital operations measurement and performance analysis factory data processing operations”. However, the cohesive data processing “performance analysis factory data processing operations” is unclear. How do cohesive data process “performance analysis factory data processing operations”? Specifically, what is “performance analysis factory data processing operations”?
Accordingly, factory rules are either measures defined by a person, which are rules, or a set of cohesive data process hospital operations measurement, such as a calc rule may generate new data that may be added to one or more of the records in a data set applying one more mathematical expressions to data associated with existing rules in a data. (Paragraph [0090] of US 2020/0175451) In
other words, factory rules are data that can be applied back to the rules (i.e., feedback data).
	Subsequently, applicant argues that “Truyen, Robertson, and Teplitsky also fails to show, disclose, teach, or suggest at least: … a first factory rule of the plurality of factory rules processes data … the first factory rule restricts the processing of the data in the one or more columns prior to the determination…”, “the Office Action appears to be replying on the term ‘interoperability protocols’, within ‘available patient information 302 may be accessed and processed using known data interoperability protocol…’ … Truyen is silent as to whether ‘interoperability protocols’ include restricting the processing of data in a columnar array.” Said arguments are not persuasive.
	Paragraph [0058] of Truyen is cited to show patient information has to be available before processing. It is also commonly known in the industry that no rules can be applied without data. The argued “interoperability protocols” feature of Truyen makes patient information available through different IT systems so that data can be “available” and the data process can therefore performed. The “restriction” as claimed is construed and cited as prioritizing in the present Office action. Nevertheless, a newly cited reference, Harrison et al., is also applied in the present Office action.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175